DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 12/18/2020. Claims 1-8 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Namari et al, US-20090173562-A1, and in view of Unno, US-20080194380-A1, hereinafter referred to as Namari and Unno. 
As per claim 1
Namari discloses [a] method for deactivating and reactivating an activated distance- and/or speed-control system of a motor vehicle, the method comprising the following steps (In the cruise controller in claim 5 mentioned below, it is configured to calculate change of the throttle opening command per predetermined unit time, compare the calculated change with a threshold, discriminate that the disable condition has been established when the calculated change is equal to or greater than the threshold in the negative direction, and switch the cruise control to the desired throttle opening control – Namari Fig 4 + ¶31): 
deactivating the activated distance- and/or speed- control system by a predetermined operation of a first control element (In the cruise controller in claim 5 mentioned below, it is configured to calculate change of the throttle opening command per predetermined unit time, compare the calculated change with a threshold, discriminate that the disable condition has been established when the calculated change is equal to or greater than the threshold in the negative direction, and switch the cruise control to the desired throttle opening control – Namari Fig 4 +  ¶31); and 
after the deactivating, reactivating the deactivated distance- and/or speed-control system (In the cruise controller in claim 5 mentioned below, it is configured to calculate change of the throttle opening command per predetermined unit time, compare the calculated change with a threshold, discriminate that the disable condition has been established when the calculated change is equal to or greater than the threshold in the negative direction, and switch the cruise control to the desired throttle opening control – Namari Fig 5 + ¶31). 
Namari does not disclose by the predetermined operation of a second control element performed twice.
However, Unno teaches by the predetermined operation of a second control element performed twice (First, when KD button 25 is pressed from any state 40, the rider can shift to kick down mode 50 (in this example, expressed in "multi-step KD mode"). When sensor 27 is a throttle position sensor (TPS), if a kick down release command is issued on the basis of a throttle position signal (route 51) showing a closed state of a specified time after an open state of a specified time, for example, when the continuously variable transmission is engaged in KD mode 50 during passing, AT mode (normal mode) 60 can be automatically returned to after passing (51)., Control unit 120 can perform the following control: normal mode 60 is shifted to kick down mode 50 when button 25 is pressed once, and kick down mode 50 is returned to normal mode 60 when button 25 is pressed twice – Unno Fig 3 + ¶62 & ¶65).
Namari discloses a cruise control system for a motorcycle that utilizes a grip throttle control whose rate of change per time is compared to thresholds to control the motorcycle’s cruise control. Unno teaches a motorcycle speed control system that actuates the speed change ratio to control the engine based on the time interval of the double activation of a control handle mounted button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namari a cruise control system for a motorcycle that utilizes a grip throttle control whose rate of change per time is compared to thresholds to control the motorcycle’s cruise control with a motorcycle speed control system that actuates the speed change ratio to control the engine based on the time interval of the double activation of a control handle mounted button, as taught by Unno, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2
Namari further discloses wherein the first control element and the second control element are the same control element, wherein the control element is operated once for the deactivation, and wherein the control element is an engine- torque demand element (In the cruise controller in claim 5 mentioned below, it is configured to calculate change of the throttle opening command per predetermined unit time, compare the calculated change with a threshold, discriminate that the disable condition has been established when the calculated change is equal to or greater than the threshold in the negative direction, and switch the cruise control to the desired throttle opening control… engine rpm – Namari Fig 4 + ¶31).
As per claim 3
Namari further discloses wherein the motor vehicle is a single-track motor vehicle (cruise controller for a saddle-seat vehicle – Namari Fig 4 + ¶7).
As per claim 4
Namari further discloses wherein the control element is a throttle twist grip of the single-track motor vehicle (cruise controller for a saddle-seat vehicle, at least including: an accelerator constituted as a throttle grip installed at an end of a handle bar to be operable by an operator; throttle valve – Namari Fig 4 + ¶7).
As per claim 5
Namari further discloses wherein the predetermined operation is an overtwisting (In the cruise controller in claim 5 mentioned below, it is configured to calculate change of the throttle opening command per predetermined unit time, compare the calculated change with a threshold, discriminate that the disable condition has been established when the calculated change is equal to or greater than the threshold in the negative direction, and switch the cruise control to the desired throttle opening control… engine rpm – Namari Fig 5 + ¶31).
As per claim 6
Namari does not disclose wherein for the twice-performed predetermined operation of the control element both are carried out within a time interval of predetermined length.
However, Unno teaches wherein for the twice-performed predetermined operation of the control element both are carried out within a time interval of predetermined length (the kick down release command is issued based on the throttle position signal showing a closed state for a specified time after an open state for a specified time., First, when KD button 25 is pressed from any state 40, the rider can shift to kick down mode 50 (in this example, expressed in "multi-step KD mode"). When sensor 27 is a throttle position sensor (TPS), if a kick down release command is issued on the basis of a throttle position signal (route 51) showing a closed state of a specified time after an open state of a specified time, for example, when the continuously variable transmission is engaged in KD mode 50 during passing, AT mode (normal mode) 60 can be automatically returned to after passing (51)., Control unit 120 can perform the following control: normal mode 60 is shifted to kick down mode 50 when button 25 is pressed once, and kick down mode 50 is returned to normal mode 60 when button 25 is pressed twice – Unno Fig 3 + ¶13, ¶62 & ¶65).
Namari discloses a cruise control system for a motorcycle that utilizes a grip throttle control whose rate of change per time is compared to thresholds to control the motorcycle’s cruise control. Unno teaches a motorcycle speed control system that actuates the speed change ratio to control the engine based on the time interval of the double activation of a control handle mounted button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namari a cruise control system for a motorcycle that utilizes a grip throttle control whose rate of change per time is compared to thresholds to control the motorcycle’s cruise control with a motorcycle speed control system that actuates the speed change ratio to control the engine based on the time interval of the double activation of a control handle mounted button, as taught by Unno, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7
Namari further discloses wherein the single-track motor vehicle is a motorcycle (cruise controller for a saddle-seat vehicle – Namari Fig 4 + ¶7).
As per claim 8
Namari discloses [a] device, comprising: a control unit configured to deactivate and reactivate an activated distance- and/or speed-control system of a motor vehicle, the control unit configured to (In the cruise controller in claim 5 mentioned below, it is configured to calculate change of the throttle opening command per predetermined unit time, compare the calculated change with a threshold, discriminate that the disable condition has been established when the calculated change is equal to or greater than the threshold in the negative direction, and switch the cruise control to the desired throttle opening control – Namari Fig 4 + ¶31): 
deactivate the activated distance- and/or speed- control system based on a predetermined operation of a first control element (In the cruise controller in claim 5 mentioned below, it is configured to calculate change of the throttle opening command per predetermined unit time, compare the calculated change with a threshold, discriminate that the disable condition has been established when the calculated change is equal to or greater than the threshold in the negative direction, and switch the cruise control to the desired throttle opening control – Namari Fig 4 + ¶31); and 
after the deactivation, reactivate the deactivated distance- and/or speed-control system (In the cruise controller in claim 5 mentioned below, it is configured to calculate change of the throttle opening command per predetermined unit time, compare the calculated change with a threshold, discriminate that the disable condition has been established when the calculated change is equal to or greater than the threshold in the negative direction, and switch the cruise control to the desired throttle opening control – Namari Fig 5 + ¶31).
Namari does not disclose by the predetermined operation of a second control element performed twice.
However, Unno teaches by the predetermined operation of a second control element performed twice (First, when KD button 25 is pressed from any state 40, the rider can shift to kick down mode 50 (in this example, expressed in "multi-step KD mode"). When sensor 27 is a throttle position sensor (TPS), if a kick down release command is issued on the basis of a throttle position signal (route 51) showing a closed state of a specified time after an open state of a specified time, for example, when the continuously variable transmission is engaged in KD mode 50 during passing, AT mode (normal mode) 60 can be automatically returned to after passing (51)., Control unit 120 can perform the following control: normal mode 60 is shifted to kick down mode 50 when button 25 is pressed once, and kick down mode 50 is returned to normal mode 60 when button 25 is pressed twice – Unno Fig 3 + ¶62 & ¶65).
Namari discloses a cruise control system for a motorcycle that utilizes a grip throttle control whose rate of change per time is compared to thresholds to control the motorcycle’s cruise control. Unno teaches a motorcycle speed control system that actuates the speed change ratio to control the engine based on the time interval of the double activation of a control handle mounted button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namari a cruise control system for a motorcycle that utilizes a grip throttle control whose rate of change per time is compared to thresholds to control the motorcycle’s cruise control with a motorcycle speed control system that actuates the speed change ratio to control the engine based on the time interval of the double activation of a control handle mounted button, as taught by Unno, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668